Citation Nr: 1047861	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from October 1979 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2009, the Board remanded the claim for further 
development. 

The issue of entitlement to service connection for a 
disorder manifested by frequent urination been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a left shoulder disability that is 
attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a left shoulder disability incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  
 
The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
However, fully compliant notice was later issued in April 2004 
and March 2006 communications, and the claim was thereafter 
readjudicated in March 2007.  Accordingly, any timing deficiency 
has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  All relevant, identified, and available 
evidence has been obtained, and VA has notified the appellant of 
any evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The Veteran was notified of and scheduled for a VA 
examination on two separate occasions to assess his claimed 
disability.  The Veteran failed to report for both examinations.  
He has provided no reason for his failure to report.  When a 
Veteran fails without good cause to report for a VA examination 
requested by VA in conjunction with a claim, VA is not obliged to 
attempt to provide another.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (2010).  VA has substantially complied with the notice 
and assistance requirements; and the Veteran is not prejudiced by 
a decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As noted above, the Veteran failed to report for December 2009 VA 
examinations in conjunction with his claim for service connection 
for a left shoulder disability. When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.

The Veteran claims that he has a left shoulder disability related 
to his military service.

Service treatment records show that the Veteran was seen on 
several occasions in July, October and November 1996 for 
complaints of left arm pain.  

On VA pre-service examination conducted in February 2003, the 
examiner noted that the Veteran did not complain of left shoulder 
pain although it was reported on the list of medical problems.

The Board remanded the claim in September 2009 in order to 
schedule the Veteran for a VA examination to determine the 
current severity and etiology of any left shoulder disability.

The Veteran was scheduled for VA examination on December 3, 2009.  
However, he failed to report for such examination.  The evidence 
of record reveals that the Veteran was scheduled for another VA 
examination on December 28, 2009.  Evidence of record shows that 
he again failed to report for the examination.  There is no 
indication in the claims folder as to why he did not report of 
the examination.  There is also no indication that he requested 
that the examination be re-scheduled.

The RO continued the denial of the Veteran's claim and issued a 
supplemental statement of the case (SSOC) in September 2010.  The 
SSOC explained that evidence expected from the VA examination 
would have been helpful in adjudicating the Veteran's claim.   
The Veteran's representative submitted additional written 
argument in November 2010.  There was no explanation for the 
Veteran having canceled his December 2009 VA examinations, no 
request for a future examination, and no identification of any 
other evidence that would support the Veteran's claim.
       
The duty to assist is not a one-way street.  If a veteran wishes 
help in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right 
shoulder disability.

The Board notes that clinical demonstration of a current chronic 
disability is prerequisite for service connection and there can 
be no valid claim for service connection in the absence of proof 
of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  While the Veteran was seen during service for 
complaints of left shoulder pain, he did not submit any evidence 
of treatment for a left shoulder disability since service.  
Moreover, he failed to report for VA examinations scheduled for 
the purpose of determining whether he currently suffers from a 
left shoulder disability and as to the etiology of any diagnosed 
disability.  As noted, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b).  As the evidence does 
not reveal any current treatment for a left shoulder disability 
and there is no evidence of any current left shoulder disability 
that is related to the Veterans military service, service 
connection must be denied.

The Board acknowledges the Veteran's contention that he has a 
left shoulder disability related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
competent to make medical conclusions.  Therefore, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
his lay assertions cannot establish a link between a claimed left 
shoulder disability and service.  The statements also are not 
sufficient to establish the existence of a particular diagnosis.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a left 
shoulder disability that is related to service or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  Therefore, service connection for a left 
shoulder disability is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).


ORDER

Entitlement to service connection for a left shoulder disability 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


